Citation Nr: 9921390	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinosinusitis.

2.  Entitlement to service connection for residuals of chronic 
tonsillitis.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from July 1979 until 
December 1979, from November 1980 until December 1981, and from 
December 1990 until June 1991.  He had service in the Southwest 
Asia theater of operations from January 9, 1991 to May 8, 1991.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a rating decision of July 
1992 of the San Juan, Puerto Rico Regional Office (RO) which 
denied service connection for allergic rhinosinusitis and chronic 
tonsillitis.

This case was remanded by a decision of the Board dated in August 
1994 and is once again before the signatory Member for 
appropriate disposition.  


REMAND

A careful review of the record reveals that prior to service in 
the Gulf War zone, the veteran noted on a health questionnaire 
for dental treatment dated December 27, 1990 that due to a 
fractured nose, he had been suffering sinusitis and throat 
infections.  Documentation of record shows that he was deployed 
to the Persian Gulf in January 1991 for service in northern Saudi 
Arabia, Kuwait and Iraq, and was redeployed exactly four months 
later in May 1991.  During the interim, the service medical 
records reflect that he sought treatment on a number of occasions 
for continuing sinus, nose, throat and upper respiratory 
symptomatology.  It was determined in April 1991 that the veteran 
had chronic pharyngitis and chronic sinusitis which predated 
active duty and were aggravated by dust and pollen.  It was 
indicated in May 1991 that his symptoms had increased in the 
desert environment.  On a subsequent Army Reserve report of 
medical history dated in March 1992, the appellant noted that he 
had undergone a tonsillectomy.  

The veteran was afforded a VA examination for compensation and 
pension purposes in January 1992 when diagnoses of chronic 
tonsillitis and allergic rhinosinusitis were rendered.  An X-ray 
of the sinuses was interpreted as showing mild mucoperiosteal 
reaction involving the left maxillary antrum which was felt to be 
the sequela of previous sinus disease.  

Service connection for chronic tonsillitis and allergic 
rhinosinusitis were subsequently denied on the basis that those 
disorders pre-existed service and were not permanently aggravated 
therein.  The Board observes in this instance, however, that 
given the lack of any substantial documentation of any sinus and 
throat symptoms in the record prior to the veteran's deployment 
to the Gulf in January 1991, it is unclear as to whether his own 
reported history can be used to find that nose and throat 
disability pre-existed active duty in accordance with 38 C.F.R. 
§ 3.304 (1998).  The Board notes that the appellant indicated 
prior to deployment that his nose had been fractured and that 
this had led to increased upper respiratory symptomatology, but 
it is shown that the records which might have clarified the 
existence or extent of any pre-existing disability in this regard 
were not requested or secured.  As well, the veteran related in 
March 1992 that he had had a tonsillectomy.  These records, which 
might have shed some light as to whether the procedure was 
necessary for increased disability in this regard, were also not 
obtained.

Moreover, when the appellant was afforded VA examination in 
January 1992, additional pathology of the sinuses attributed to 
previous sinus disease was demonstrated.  In view of such, the 
Board is of the opinion that clarification is needed to establish 
whether or not current disability was of service onset or 
aggravation of any pre-existing upper respiratory disability, if 
any.  There is no showing that a VA examiner has provided any 
opinion in this respect.  There is also no indication in the 
record that the claims folder was reviewed.  The Court of Appeals 
for Veterans Claims (Court) has held that if the examination 
report does not include fully detailed descriptions of pathology 
or an adequate opinion, it is incumbent upon the rating board to 
return the report to the examiner as inadequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (1997); and Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  As 
well, the fulfillment of the VA's statutory duty to assist 
includes providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of any and all physicians and/or 
providers who treated him for his reported 
fractured nose and/or deviated nasal 
septum and tonsillectomy, and those who 
have furnished any other treatment to him 
throughout the years for upper respiratory 
disability, to include those within the VA 
or military system, if any.  After receipt 
of any additional information in this 
regard, these records should be requested 
and associated with the claims folder. 

2.  The RO should schedule the appellant 
for a special VA examination by an 
otolaryngologist in order to determine the 
nature and etiology of the veteran's 
chronic tonsillitis and allergic 
rhinosinusitis.  The examiner must be 
provided with the appellant's claims 
folder and a copy of this remand for 
review prior to conducting the 
examination.  The examination report 
should clearly reflect whether a review of 
the claims folder was performed.  All 
necessary tests and studies should be 
performed, and all clinical manifestations 
should be reported in detail.  Based on a 
review of all medical documentation and 
history on file, including the service 
medical records, the examiner should 
provide a well-reasoned opinion as to 
whether or not chronic tonsillitis and 
allergic rhinosinusitis existed prior 
to active duty, and if so, whether or 
not the record supports a finding of 
any permanent increase in severity of 
such symptomatology during service, 
including service in Southwest Asia 
from January 1991 to May 1991.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should include 
a complete rationale for the opinion 
expressed.  The examination report should 
be returned in a legibile narrative 
format. 

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that requested development has been 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology or an adequate 
response to the specific opinion 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1998). 

4.  The appellant should be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report.  If he fails to appear 
for the examination, this fact should be 
noted in the claims folder and a copy of 
the examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.  

5.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claims and determine whether 
or not they may be granted.  If action 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate disposition of the 
issues on appeal



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


